UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOHN PRESTON FIELDS,                            DOCKET NUMBER
                   Appellant,                        AT-0752-13-5375-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: August 18, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           John Preston Fields, Melbourne, Florida, pro se.

           Michael C. Denny, Esquire, Quantico, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s furlough action.       For the reasons set forth below, the
     appellant’s petition for review is DISMISSED as untimely filed without good
     cause shown. 5 C.F.R. § 1201.114(e), (g).



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                            2

                                          BACKGROUND
¶2           On August 16, 2013, the appellant filed an appeal of his placement in a
     furlough status effective July 8, 2013. Initial Appeal File (IAF), Tab 1 at 3, 7.
     The appellant asserted that the furlough action was improper because he met the
     definition of a “deployed civilian” and was thus exempt from the furlough. Id. at
     5. On September 23, 2015, the administrative judge issued an initial decision,
     based on the written record, 2 affirming the agency’s furlough action. IAF, Tab 9,
     Initial Decision (ID).
¶3           On March 23, 2016, the appellant filed a petition for review. Petition for
     Review (PFR) File, Tab 1. The agency has not filed a response to the appellant’s
     petition.

                        DISCUSSION OF ARGUMENTS ON REVIEW
¶4           The Board’s regulations provide that a petition for review must be filed
     within 35 days of the issuance of the initial decision or, if the appellant shows
     that he received the initial decision more than 5 days after it was issued, within
     30 days after the date that the appellant received the initial decision. 5 C.F.R.
     § 1201.114(e). The initial decision was issued on September 23, 2015, and sent
     to the appellant, who is a registered e-filer, the same day. ID at 1; IAF, Tab 1
     at 2.    Board documents served electronically on registered e-filers are deemed
     received on the date of the electronic submission.              5 C.F.R. § 1201.14(m)(2).
     Thus, the appellant’s petition for review was due on or before October 28, 2015,
     and his March 23, 2016 petition for review was untimely filed by over 4 months.
¶5           On March 28, 2016, the Clerk of the Board notified the appellant that his
     petition for review appeared to be untimely filed. PFR File, Tab 2. The Clerk of
     the Board explained that the Board’s regulations require that petitions for review
     that are untimely filed must be accompanied by a motion to accept the filing as
     timely or to waive the time limit for good cause shown, provided the appellant

     2
         The appellant did not request a hearing. IAF, Tab 1 at 2.
                                                                                       3

     with a blank copy of such a motion, and stated that any such motion was due by
     April 12, 2016. Id. The appellant did not file a motion for the Board to accept
     his petition for review as timely or waive the time limit.
¶6         The Board will waive the time limit for filing a petition for review only on
     a showing of good cause for the delay in filing. 5 C.F.R. § 1201.114(g). To
     establish good cause for the untimely filing, a party must show that he exercised
     due diligence or ordinary prudence under the particular circumstances of the case.
     Harrison v. Office of Personnel Management, 114 M.S.P.R. 453, ¶ 5 (2010)
     (citing Alonzo v. Department of the Air Force, 4 M.S.P.R. 180, 184 (1980)). To
     determine whether an appellant has shown good cause, the Board will consider
     the length of the delay, the reasonableness of the excuse and the showing of due
     diligence, whether the appellant is proceeding pro se, and whether he has
     presented evidence of the existence of circumstances beyond his control that
     affected his ability to comply with the time limits or of unavoidable casualty or
     misfortune which similarly shows a causal relationship to his inability to timely
     file his petition. Moorman v. Department of the Army, 68 M.S.P.R. 60, 62-63
     (1995), aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table).
¶7         On review, the appellant asserts that good cause exists for his untimely
     filing based on precedent issued after the expiration of the petition for review
     filing deadline. PFR File, Tab 1 at 3, 7. In particular, he cites to a March 4, 2016
     initial decision in the appeal of In re Redstone Arsenal, Group B v. Department of
     the Army, MSPB Docket No. AT-0752-14-0561-I-1, which found that individuals
     whom the appellant contends are similarly situated were exempt from being
     furloughed under the “deployed civilian” exemption and reversed the agency’s
     furlough actions. Id. at 8-16.
¶8         We find that these circumstances do not constitute good cause for the delay.
     By failing to file a timely petition for review, the appellant decided to forego his
     opportunity to request that the Board reverse the administrative judge’s decision
     affirming the agency’s furlough action. The issuance of new precedent after the
                                                                                     4

     expiration of the time period for filing a petition for review does not establish
     good cause for waiver of the time limit.      See, e.g., Olson v. Department of
     Agriculture, 91 M.S.P.R. 525, ¶ 6 (2002); Deem v. Office of Personnel
     Management, 58 M.S.P.R. 468, 470 (1993); see also Shiansky v. Department of
     Transportation, 33 M.S.P.R. 103, 105, aff’d, 831 F.2d 306 (Fed. Cir. 1987)
     (Table). Moreover, In re Redstone Arsenal, Group B does not mandate reversal
     of the initial decision in this appeal because Board initial decisions are of no
     precedential value and cannot be cited or relied on as controlling authority.
     Roche v. Department of Transportation, 110 M.S.P.R. 286, ¶ 13 (2008), aff’d,
     596 F.3d 1375 (Fed. Cir. 2010); Rockwell v. Department of Commerce,
     39 M.S.P.R. 217, 222 (1988); 5 C.F.R. § 1201.113.
¶9        Accordingly, we dismiss the petition for review as untimely filed. This is
     the final decision of the Merit Systems Protection Board regarding the timeliness
     of the petition for review. The initial decision remains the final decision of the
     Board regarding the furlough action.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
                                                                                  5

that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional         information     is   available    at   the    court’s   website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                               ______________________________
                                             Jennifer Everling
                                             Acting Clerk of the Board
Washington, D.C.